     Case 1:18-cv-01669-DAD-BAM Document 41 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KYREE BREEDLOVE,                                 Case No. 1:18-cv-01669-DAD-BAM (PC)
12                       Plaintiff,                    ORDER TO SHOW CAUSE WHY ACTION
                                                       SHOULD NOT BE DISMISSED FOR
13           v.                                        FAILURE TO PROSECUTE
14    FIGUEROA, et al.,                                (ECF No. 40)
15                       Defendants.                   TWENTY-ONE (21) DAY DEADLINE
16

17

18          Plaintiff Kyree Breedlove (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds against

20   Defendant Figueroa for excessive force in violation of the Eighth Amendment.

21          On April 30, 2021, Defendant filed a motion for summary judgment on the grounds that

22   (1) Plaintiff failed to exhaust his administrative remedies as to his Eighth Amendment claim; and

23   (2) Plaintiff’s Eighth Amendment claim against Defendant Figueroa is barred by the favorable

24   termination rule. (ECF No. 37.) In the motion, Plaintiff was provided with notice of the

25   requirements for opposing a motion for summary judgment. Woods v. Carey, 684 F.3d 934 (9th

26   Cir. 2012); Rand v. Rowland, 154 F.3d 952, 957 (9th Cir. 1988); Klingele v. Eikenberry, 849 F.2d

27   409, 411–12 (9th Cir. 1988). (ECF No. 37-1.)

28   ///
                                                       1
     Case 1:18-cv-01669-DAD-BAM Document 41 Filed 08/02/21 Page 2 of 2


 1          On June 8, 2021, the Court granted Plaintiff’s motion for an extension of time to file his

 2   opposition to the summary judgment motion. (ECF No. 40.) Pursuant to that order and Federal

 3   Rule of Civil Procedure 6(d), Plaintiff’s opposition or statement of non-opposition was due on or

 4   before July 12, 2021. The deadline for Plaintiff to respond to Defendant’s motion for summary

 5   judgment has expired, and Plaintiff has not otherwise been in contact with the Court. Plaintiff

 6   will be permitted one final opportunity to show cause why this action should not be dismissed

 7   with prejudice.

 8          Accordingly, it is HEREBY ORDERED that Plaintiff shall show cause by WRITTEN

 9   RESPONSE within twenty-one (21) days of service of this order why this action should not be

10   dismissed, with prejudice, for failure to prosecute. Plaintiff may comply with the Court’s order

11   by filing an opposition or statement of non-opposition to Defendant’s April 30, 2021 motion for

12   summary judgment. Plaintiff is warned that if he fails to comply with the Court’s order, this

13   matter will be dismissed, with prejudice, for failure to prosecute.

14
     IT IS SO ORDERED.
15

16      Dated:     August 2, 2021                            /s/ Barbara    A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
